NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

JAMEL ANTHONY CARLTON,                     Civil Action No. 19-13357(RMB)

            Petitioner

     v.                                                   OPINION

WARDEN DAVID KELSEY,

            Respondent


BUMB, United States District Court

     Petitioner     Jamel    Anthony      Carlton   is   a   pretrial    detainee

confined in the Atlantic County Justice Facility. Petitioner filed

a habeas petition pursuant to 28 U.S.C. § 2241, arguing that his

speedy    trial   rights    have   been    violated      because    he   has   been

incarcerated fifteen months without preliminary proceedings and he

was denied the opportunity to attend the grand jury hearing. (Pet.,

ECF No. 1 at 10).

     Pursuant to Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, applicable to § 2241 under

Rule 1(b) scope of the rules, a district judge must promptly

examine a petition, and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition

and direct the Clerk to notify the petitioner.” For the reasons
discussed below, the Court will dismiss the § 2241 petition for

lack of jurisdiction.

I.    THE PETITION

      Petitioner is a pretrial detainee confined in Atlantic County

Justice Facility for fifteen months. He asserts violation of his

right to a speedy trial and seeks relief of proceeding to trial or

immediate release. (Pet., ECF No. 1, ¶15.)

II.   DISCUSSION

      Although     federal   courts   have   “pre-trial”   habeas   corpus

jurisdiction, courts should not exercise that jurisdiction at the

pre-trial stage absent exhaustion of state court remedies, unless

extraordinary circumstances are present. Moore v. DeYoung, 515

F.2d 437, 443 (3d Cir. 1975).

      Petitioner has not shown that he has exhausted his state court

remedies with respect to his demand for a speedy trial. There is

nothing in the nature of the speedy trial right to “qualify it as

a per se ‘extraordinary circumstance.’” Id. at 446. In the ordinary

case, district courts require exhaustion of state remedies for

speedy trial claims “prior to federal habeas corpus availability.”

Id. at 447.

III. CONCLUSION

      For the reasons discussed above, the Court dismisses the §

2241 petition for lack of jurisdiction because Petitioner did not

exhaust his speedy trial claim in the state courts.

                                      2
Date:   July 15, 2019
                        s/Renée Marie Bumb
                        RENÉE MARIE BUMB
                        UNITED STATES DISTRICT JUDGE




                          3
